Citation Nr: 0026300	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-47 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right shoulder disability, status post arthroscopy 
(major), rated as 20 percent disabling from May 24, 1995 to 
June 22, 1997, and 30 percent disabling from September 1, 
1998 (with a temporary 100 percent convalescence rating under 
38 C.F.R. § 4.30 from June 23, 1997 to August 31, 1998).

2.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1970 and from June 1972 to March 1974.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Montgomery, Alabama, that denied an 
increased evaluation for a right shoulder disability, 
evaluated as 10 percent disabling; and granted service 
connection for PTSD, evaluated as 10 percent disabling.  By 
rating decision dated February 1998, the VARO granted the 
veteran an increased rating of 30 percent for the service-
connected PTSD, effective from May 24, 1995.  The RO also re-
evaluated the right shoulder disability and granted an 
increased rating of 20 percent, effective from May 24, 1995; 
a temporary total (100%) convalescence rating, from June 23, 
1997 to August 31, 1998; and a 30 percent rating, effective 
thereafter from September 1, 1998.  

In July 1998, the Board issued a decision denying the 
veteran's claims for increased ratings, and he subsequently 
appealed to the United States Court of Appeals of Veterans 
Claims (formerly known as the U.S. Court of Veterans Appeals) 
(hereinafter "Court").  He was represented in his appeal to 
the Court by attorneys with the National Veterans Legal 
Services Program.  The Office of General Counsel for VA 
represented the Secretary of VA in the appeal to the Court.  
The parties filed a Joint Motion for Remand in February 2000, 
requesting that the Court vacate the Board decision and 
remand the case to the Board for additional development and 
readjudication.  Upon review of the Joint Motion, the Court 
granted the motion, vacated the Board's decision and remanded 
the matter to the Board.  The case was then returned to the 
Board for compliance with the directives in the Court's order 
and the Joint Motion for Remand.


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as the development needed is mandated by an Order of 
the Court.

After a review of the record, the Board finds that further 
development is required in order to comply with the 
directives of the Joint Motion for Remand and Order of the 
Court.  

Right shoulder disability

With regard to the claim for increased rating for the right 
shoulder disability, the Joint Motion directs that the Board 
should consider whether the veteran is entitled to an 
increased rating in excess of 20 percent for the period from 
May 24, 1995 to June 22, 1997, as well as an increased rating 
in excess of 30 percent for the period from September 1, 
1998.  The Joint Motion also directs that the Board should 
remand this case in order to obtain the veteran's VA 
treatment records from the Birmingham, Alabama VA Medical 
Center (VAMC).  

The VA's duty to assist also includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The veteran was afforded a 
VA joints examination in April 1997; however, as noted in the 
Joint Motion, the veteran subsequently underwent a total 
right shoulder arthroplasty at a private hospital in June 
1997.  Furthermore, it does not appear from the medical 
report that the criteria set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), have been fully addressed.

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

PTSD disability

The Joint Motion directs that the Board should remand this 
case in order to obtain the veteran's treatment records from 
the Birmingham, Alabama VAMC.  

In addition, the Board further notes that the veteran has not 
been afforded a recent VA psychiatric examination for rating 
purposes.  The Board believes this should be accomplished in 
order to obtain a clearer picture of the veteran's current 
service-connected disability.  

Furthermore, it is noted that with regard to both claims, the 
Joint Motion has directed that the VA consider the veteran's 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The Board also notes that in July 2000, the 
veteran submitted additional medical evidence.  

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure all current medical treatment 
records, including any VA records not 
already of record, are obtained and 
associated with the claims folder.  These 
should include all inpatient, outpatient, 
and mental health clinic records from the 
Birmingham VAMC.

2.  The RO should request the veteran to 
submit any employment records in support 
of his claims for an extraschedular 
evaluation.  

3.  The veteran should be afforded 
comprehensive orthopedic and neurological 
VA examination by appropriate 
specialist(s).  The veteran's claims 
folder, with a copy of this remand as 
well as the Joint Motion  should be made 
available to the examiner(s), the receipt 
of which should be acknowledged in the 
examination report(s).  

The physician(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the right shoulder joint with 
an explanation as to what is the normal 
range of motion, the extent of any pain 
on use, and comment on the extent of the 
functional limitations caused by the 
above mentioned disability.  Regarding 
any flare-ups described by the veteran, 
the examiner should elicit information 
regarding the frequency, duration, 
precipitating cause and source of relief.

The examiner is also asked to offer an 
opinion addressing the impact of only the 
veteran's service-connected right 
shoulder disability on his ability to 
work.  

4.  The veteran should also be afforded a 
VA psychiatric examination.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
examiner should describe how the symptoms 
of PTSD affect the veteran's social and 
industrial capacity.  Therefore, the 
entire claims folder, a copy of this 
Remand and a copy of the Joint Motion, 
must be made available to and be reviewed 
by the examiner prior to the examination.  
To this end, the examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

The examiner should also assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF).  
It is imperative that the examiner 
include a definition of the numerical 
code assigned.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 278 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claims.  With 
regard to the right shoulder disability, 
consideration should be given to all 
applicable law and regulations including 
38 C.F.R. §§ 3.321, 4.10, 4.16, 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 
202 (1995), as applicable.  With regard 
to both claims, consideration of 
applicable General Counsel Opinions 
should also be undertaken, and an 
extraschedular evaluation should also be 
undertaken.  

If the determination remains unfavorable 
to the veteran in any way, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A.§ 7105 
(West 1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his accredited representative 
should be afforded the opportunity to 
respond thereto.  

Thereafter, the case should be returned 
to the Board for further appellate 
review.

No action is required of the appellant until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


